﻿ May I join my colleagues in congratulating the President on his election to the high office he now holds. He is even newer to his job than I am to mine. But with his long experience in this Assembly we are confident that he will be able fully to fulfil the heavy responsibilities he has assumed.
74.	Although I am a newcomer to this Assembly, I have been one of its close observers for many years. I have always been an unswerving supporter of the United Nations, of the ideals expressed in its Charter, and of the constructive role it has played in the development of the international community.
75.	There are many successes of which all of us, as Members of the United Nations, may be justly proud. The timely intervention of United Nations peacekeeping forces has so often brought quiet to a troubled area. Through resolutions and the great conferences of the 1970s, we have identified crucial problems and devised plans of concerted action for solving them.
76.	As a specific example, the complex, painstaking negotiations on the law of the sea have now reached the point at which, with one last effort of mutual will, we shall have an agreement of extraordinary significance to us all. 
77.	Yes, the record of the United Nations has proved how useful—indeed, how essential—it is in world affairs. In the recent past, however, I have become increasingly concerned by the path this body has taken. I see it as my responsibility—speaking for Canada as I do now for the first time in this chamber—to tell you frankly what it is that troubles Canadians about recent developments in the conduct of international affairs.
78.	The United Nations today is in serious jeopardy of becoming irrelevant to the peoples of the world. Somehow, in dealing with the many difficult issues that have come before this forum over the years, we have lost sight of the very purpose of this Organization. We have lost our grasp of the human needs that the United Nations was established to help fill, and of the human rights that it is meant to protect.
79.	Too often, the purpose and content of debate is devoted to the interests and aspirations of Governments and politicians, not of the peoples they represent. Too often the energies and skills of delegations are devoted to the goal of political advantage, not to bettering the human condition.
80.	As politicians, we know how important it is to choose carefully the means and even the words we use to promote the goals that we want to promote. But we also know that in so doing we must never lose sight of the true best interests of the people we represent. Once we lose sight of this, we are no longer doing our duty.
81.	It is in this light that I look at what has been happening recently in this and certain other international organizations. As I look, I become very worried. The preamble to the Charter of the United Nations begins, as I am sure you all remember, 'We the peoples of the United Nations...". This is an organization of people, not of Governments. Yet, what are the tendencies here? We establish a system of procedure and protocol that begins to rival that of Byzantium. We develop a specialized terminology in which ordinary words are invested with arcane significance. Whole paragraphs of ideological meaning are read into the choice of a single ordinary noun or adjective. We form ourselves into international blocs and support propositions or positions that are in violation of our own declared national policies. How, then, can we be seen to foster the well-being of our peoples? Too faintly, too faintly.
82.	Over the years, I have travelled widely across the globe and just since this past June I have had an opportunity to talk with people in 10 different countries. The people to whom I have spoken have strengthened my conviction of the vast reservoir of international goodwill that exists in the hearts of individual citizens around the world. Why, then, is so much of the energy of this Organization devoted to acrimonious wrangling among representatives of Governments? What relevance have the debates in this chamber to the ideals, the hopes and the needs of those for whom this Organization was created: the peoples of the United Nations?
83.	Too often the answer to this question is "little". We have allowed ourselves to be captured by the self- imposed dictates of this forum. We have lost sight of why we are here. The people of Canada and, I suspect, the people of countries all over the world are recognizing what is happening here. We do not operate in a closed sphere. Modern communications, and an increasingly informed and interested population ensure that what we do is known and understood across the globe. Our credibility is in jeopardy, and with it the very existence of this Organization. For without popular support, we shall be unable to continue. Unless we make our work, our talks, our very motives more relevant to the concerns of the people we represent, we shall lose the support that we need to continue.
84.	As I see it, the major challenge facing the United Nations in the next decade is to make itself once again a vehicle for filling the needs and rights of the people of the world. We look to the President to help us begin that task.
85.	Thirty-one years ago, when the United Nations adopted the Universal Declaration of Human Rights, it took a step of great importance to people everywhere. Similarly, the two International Covenants, one on Civil and Political Rights and the other on Economic, Social and Cultural Rights, adopted by the General Assembly in 1966, reflected the heartfelt aspirations of the population of this planet. These documents summarize what this great Organization is all about: the fostering and protection of rights.
86.	There are three broad areas of human rights that I want to speak about today. The first is the sort of thing that immediately springs to mind when the term "human rights" is used. These are the political rights, such as those of freedom of speech and of association, the right to equal treatment before equitable law, the absence of racial, religious or sexual discrimination. The second area is the right to physical safety, the right to peace, the freedom from war. And finally, I want to speak about the rights arising from our natures as human animals, our needs for food, shelter and an appropriate share of the world's riches.
87.	One need not look far to find a dismaying number of examples of violations of political rights, all too often committed by a Government against its own people. Indo-China alone provides too many examples. The uprooting, dislocation and often elimination of so many victims in Kampuchea, the desperate plight of the Laotian refugees, the deliberate expulsion of the Vietnamese boat people, all are too well known. The vicious pillage and massacres of the Amin regime in Uganda and its tragic aftermath, the thousands of women and children in refugee camps—one of which I visited last month in southern Africa—are matched elsewhere by the execution without trial of ousted politicians. There is also the sudden disappearance or exile for political reasons of ordinary men, women and children in other countries.
88.	These crimes against humanity are common knowledge. The people of the world know what is happening around them. But too often, the international community has been reluctant—or culpably slow—to take steps to condemn and rectify these violations of human rights. Too often, the political convenience of Governments has caused them to remain silent when ordinary people cry out for action. Public opinion today is calling us to account for this lethargy, this disregard for human suffering, this irresponsibility.
89.	And yet, there is cause for hope. By no means have all violations of human rights passed unnoticed by the international community. The Meeting on Refugees and Displaced Persons in South-East Asia, held in Geneva in July and convened and skilfully conducted by the Secretary-General, resulted not only in a substantial humanitarian response, in offers of resettlement places and financial aid for refugees, but also elicited a political response by the Government of Viet Nam, which has since been controlling the outflow of refugees. It is still to be determined whether or not the root-cause has been settled, and the whole international community will have to watch developments carefully. Pressure on the Government of Viet Nam must be sustained, but substantial progress has indeed been made.
90.	Other investigations hold promise of progress. We are pleased to note the investigation now under way by the Inter-American Commission on Human Rights into the situation in Argentina. We also welcome the investigation by respected African jurists into the recent tragic events in the Central African Empire. In addition, the Heads of Government of Commonwealth countries, at their meeting at Lusaka this summer, agreed to consider the setting up of a human rights commission within the Commonwealth. There has been modest progress within the United Nations Commission on Human Rights itself. I refer to the appointment of a special rapporteur to investigate the situation in Equatorial Guinea, and the Commission's contacts with certain Governments as a result of its in camera hearings. All this is gratifying progress indeed. But much more is yet to be done.
91.	The United Nations must find better, more certain ways to deal with gross violations of human rights, no matter where they happen. We must be able to take effective action immediately, not years after the abuses begin. That is why Canada has long supported the proposal to establish the office of United Nations High Commissioner for Human Rights. This proposal, which could effectively set in place an international human rights ombudsman, has been explored over the years, but as yet not enough Member States have found the courage to proceed with such an office.
92.	Let me propose an alternative, then. The General Assembly at this session should agree to establish a position of Under-Secretary-General for Human Rights, and we should appoint an individual of undisputed stature in the international community to that office. This person would exercise the mandate the Secretary-General has under the Charter to use his good offices in the field of human rights. With this, we could have an instrument through which the United Nations could fulfil this fundamental responsibility given to it by the people of the world.
93.	Another step that could easily be taken is to devise a way of ending the distressingly large number of disappearances of individuals in many parts of the world. We urge that the Commission on Human Rights be instructed to set up a committee of experts to investigate these unexplained vanishings,
94.	But we must not take the progress that has been made as an indication that our job is done. Outrages still exist. Some are long-standing, like apartheid and the situations in Namibia and Zimbabwe-Rhodesia. Others, such as political execution, arise from time to time in various parts of the world. We must find new ways of combating these violations, for world opinion demands it. Unless we can respond, our credibility, our relevance, our usefulness, our very existences are in peril. But our response must be both responsible and timely. The progress being made at this very moment in regard to Namibia and Zimbabwe-Rhodesia, for example, deserves our encouragement and support. It would be irresponsible to pre-empt the satisfactory resolution ' of these problems by precipitous and distracting debate in this or any other forum that some Member States might be inclined to use.
95.	A corner-stone of the United Nations is the second type of human right I want to discuss—the right of the people of the world to physical security. Bora from the ashes of the Second World War, this Organization is devoted to the peaceful resolution of differences be-tween nations. To many people this is the sole reason for the existence of this Organization: to ensure the human right to live in peace.
96.	Here, too, our record gives little cause for satisfaction. Instances of aggression of one country against another continue. As always, righteous justification is claimed by each party to the conflict. There may be righteous warriors, but there are no good wars. The people have entrusted to us the task of stopping this systematic destruction of the most fundamental of all human rights—the right to life itself. And yet armed conflict remains a sorry characteristic of international affairs.
97.	Other related threats to our physical safety continue. The arms race, with all its costs and inherent dangers, bounds on apace. The spread of nuclear technology, with all the benefits it can bring, has not been paralleled by an equal commitment to a renunciation of the development of nuclear explosive capability. We know that even today certain States are working to achieve mastery in this field, not for the increased well- being its energy can bring to the people, but for the creation of an explosion—one that will quake the hearts of peace-loving people everywhere. Surely they can expect better of us.
98.	Fortunately, here, too, there are reasons for hope. The first special session of this Assembly ever devoted to disarmament, that is, the Assembly's tenth special session, was a success. For those who believe, as I do that modern weapons are as much a threat as a protection to the security of nations, this was an encouraging step. Yet the record since that time is disappointing. The new machinery of negotiation in Geneva is blocked by rivalry and suspicion. The testing of nuclear weapons continues, despite the high priority that the special session gave to the ban. Preparations for nuclear and chemical warfare continue; no agreement has been reached on measures to limit the use of weapons that cause unnecessary suffering; and spending for military purposes grows ever larger.
99.	Nevertheless, a hopeful sign of urgency remains. I cite the communique signed in Vienna last June by Presidents Carter and Brezhnev, in which they commit their Governments "to take major steps to limit nuclear weapons with the objective of ultimately eliminating them, and to complete successfully other arms limitation and disarmament negotiations"
100.	Canada has a particular interest in the honouring of this commitment—we are the only country that is a neighbour to both the United States of America and the Soviet Union. As such we could not escape the devastation of a strategic nuclear war. Hence, our specific concern.
101.	But there is another reason for our deep interest. Canada has been a pioneer in the development of nuclear technology for peaceful purposes. Our Candu power reactor is an outstanding success both in Canada and abroad. But we are determined that this technology should not be misused. We demand that stringent safeguards be applied by countries buying Canadian nuclear power facilities or materials. We are looking forward to the conclusions of the International Nuclear Fuel Cycle Evaluation, the international study examining the further means by which non-proliferation standards can be applied to the nuclear fuel cycle. We want to ensure that the continued recourse to nuclear power is undertaken in the most stringent conditions possible, guaranteeing, as far as is humanly possible, against any non-peaceful use.
102.	We believe that Governments who accept these conditions, indeed all Governments, have a right to expect that the obligations of nuclear States under the Treaty on the Non-Proliferation of Nuclear Weapons will be carried out- including the pursuit of "negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date", in the words of its article VI. Yet agreement has eluded the negotiations on a comprehensive test ban for 15 years. Time is running out—and the patience of the people is running thin.
103.	Genuine international security is not merely a matter of agreements on arms control and disarmament. Before such agreements can be reached, and certainly before they can have effect, there must be a climate of trust, of decency and justice among the nations of the world. Confidence must be built up by small steps between neighbours, between alliances, and between the nuclear Powers. The United Nations must be allowed to expand its fact-finding and peace-seeking roles if such confidence is to grow. In areas where tensions are too high, concrete steps must be taken to prevent accidents or miscalculations. The people of the world expect no less of us. And the people are right.
104.	Finally, as we examine the lessons of the past, and as we assess the challenges of the future, there is one striking fact that dominates all others—the singular failure of the international community to solve the problem of poverty. We are still haunted by the spectre of hundreds of millions of people living below the poverty line and in danger of starvation. The right to enough material goods to ensure health and dignity is still denied to far too many.
105.	Giving effect to this basic human right is the greatest task facing the United Nations for the remainder of this century. The overriding importance of this work is clear to all. Two years ago this Assembly passed resolution 32/130, which, in paragraph l(i), recognizes that "the full realization of civil and political rights without the enjoyment of economic, social and cultural rights is impossible." It is insufficient for an individual to enjoy full human rights before the law if he or she does not have the basic necessities of life: enough food, health care; education; shelter. Problems of want must be attacked directly and urgently in the 1980s.
106.	I welcome the renewed attention being given by the United Nations family to these problems, for here, too, I see reason for hope. There is growing recognition that development assistance does not imply the foisting of one country's social and economic philosophy on another. The true meaning of co-operation is increasingly understood.
107.	It is no answer to the problem to set up a sort of international social welfare system to give hand-outs to the poorest. Nothing could be more demeaning to human dignity, nor more guaranteed to perpetuate poverty. Our goal must be to enable people to use their own abilities, and to assist States to develop their own potential.
108.	These may sound grand words, optimistic words, easy to say. But, frankly, I am optimistic about the capacity of our international community to work together to solve the problems before it. That these problems are huge, numerous and complicated, there is no denial.
109.	What I find worrying is not the fact that we have problems, but the manner in which we approach them. I place enormous personal importance on the North- South dialogue. And yet I fear that our present approach is doomed to failure. Many of the problems with which we are grappling in this dialogue are, after all, the result of change—rapid change, dramatic change and, if we are honest with ourselves, change that is often for the better. The last three decades—including the turbulent 1970s—have been ones of unprecedented economic growth for the developing world, at rates faster than those of the industrialized countries. The problem is that this growth has been uneven and, in the minds of those whose expectations have been raised so high, not fast enough. As we look into the decade before us, it is the countries at the bottom end of the economic scale that face the bleakest future and the lowest growth. At the opposite end of the scale, in the wealthy industrial countries, the prospects for the 1980s are, for a variety of reasons, also for a relatively slow pace of economic growth. Between these extremes, however, lie countries whose growth has been much more rapid, and who, in spite of immense problems, are likely to maintain a faster pace in the future.
110.	This is a very brief outline of what has been happening in the past and what is likely to occur in the years ahead. And yet the international discussions of such matters do not take account of these realities. Of particular concern to me is the increasing note of pessimism that seems to be creeping into the North-South dialogue; the contention that nothing has changed for the better anywhere and is unlikely to in the future; the spirit of confrontation between North and South with verbal barrages across an artificial frontier; the allocation of blame for misfortune, not the search for self- improvement.
111.	If there is one message I should like to leave clearly with my colleagues, whether they be of the North or the South, it is that such approaches to our problems and such tactics are likely to be counterproductive. I can tell the Assembly that in Canada they do more harm than good. In Canada we have spent a lot of time and effort and money in developing programmes of economic co-operation, and always with the support of the Canadian people. No democratic Government can act without such popular support. I am confident that this support remains and that we can continue to improve our programmes and adapt our policies to the changing international environment. At present, however, we face important domestic problems within Canada. One of them, the energy issue, we share with many nations. I assure members that we are determined to become part of the solution and not part of that problem. But the efforts that our people will be called upon to make to help solve this world-wide problem will be great. As a result, now more than ever we need to demonstrate that our overseas programmes are useful and efficient and actually do contribute to the welfare of people who need assistance. If we hear through the North-South dialogue that after 30 years of effort nothing has changed for the better, that doom and gloom lie in the future, and that our lack of political will is entirely to blame, I am afraid that the reaction of the Canadian people will be to demand that we spend our efforts and money at home. By all means let us define our problems closely, but let us develop realistic responses. By all means let us be frank with each other, but let us maintain a constructive courtesy. Talk, certainly, but act, too. Let us indulge in technical analysis, but let us never forget that it is the individual we are trying to help.
112.	Immense tasks lie before us as we grapple with all the issues now on the negotiating table within the United Nations system. The desperate plight of the people of Kampuchea, for example, cries for immediate international attention. Our ability to act effectively in this regard will be a measure of the sincerity of our commitment to the ideals we all have endorsed. My confidence in our ability to find solutions is based in part on the growing recognition in all countries that interdependence is a fact and not a slogan, and in part on the knowledge that we must all work together if we are
113.	This, then, is a partial agenda for the 1980s. The work must begin now, during the President's term of office. Although public confidence in this great international institution is at a sufficiently low level to jeopardize its future, the opportunities to regain that confidence have never been better.
114.	With the President's help, we can galvanize this Assembly into a genuine forum for the betterment of the peoples of the world. We can turn away from confrontation between Governments to co-operation among people. When this session is seen to address the rights of human beings rather than the ambitions of politicians, then we shall have the support of people everywhere, and we can use the world's vast resources of riches, energies and intelligence to meet the challenges ahead.
115.	May the President lead us in that direction, I can assure him that the Canadian people will follow.
